Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The arguments and amendments to the independent claims have overcome the prior rejections made in the previous action. 
The best prior art is Doll et al. (US 7963542) which teaches a turbine support structure for supporting a turbine casing of a turbine in a gas turbine, the turbine support structure comprising: a pair of supports, each support of the pair of supports having an upper end and a lower end, the upper ends of the pair of supports respectively fixed with respect to opposite side surfaces of the turbine casing, the pair of supports configured to support the turbine casing at the opposite side surfaces of turbine casing: and a pair of movable units respectively installed at the lower end of each support and configured to support the lower end of each support and to move the lower end of each support in a direction parallel to a center axis of the turbine casing. 
However, the prior art does not teach or fairly suggest alone or in combination, in combination with the other independent claim limitations, a pair of flange parts protruding outward from the respective opposite side surfaces of the turbine casing; and a bolt part formed on the upper end of each support and coupled to the corresponding flange part.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BUI whose telephone number is (571) 272-0685.  The examiner can normally be reached on 7:30 AM - 4:30 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANDREW THANH BUI/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745